DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 19 and 20 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (ZHOU) (US 2019/0172954 A1 now US 10,403,757 B2) in view of Liu et al. (Liu) (WO 2015192558 A1) in view of Kobayashi et al. (Kobayashi) (US 2014/0291659 A1).
In regards to claim 1, ZHOU (Fig. 14 and associated text) discloses a display substrate (item 10), comprising an active layer (item 40) on a substrate (item 10), where the active layer is a semiconductor of a metal oxide (paragraph59); and a light-shielding metal layer (item 20) between the substrate and the active layer (item 40), wherein an orthogonal projection of the active layer (item 40) on the substrate (item 10) falls into an orthogonal projection of the light-shielding metal layer (item 20) on the substrate (item 10), a first thermal-insulation insulating layer (uppermost one or more layers of item 30, paragraph 66, composite thin film) is arranged between the active layer (item 40) and the light-shielding metal layer (item 20), but does not specifically disclose second thermal-insulation insulating layer is arranged on a side of the active layer away from the light-shielding metal layer.
Liu (Fig. 0002 and associated text) discloses a thermal-insulation insulating layer (item 4) is arranged on a side of the active layer (item 3) away from the light-shielding metal layer (item 20 of ZHOU).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of ZHOU with the teaching of Liu for the purpose of dual thermal insulation (Abstract).
ZHOU as modified by Liu does not specifically disclose wherein the first thermal-insulation insulating layer is made from a composite material of phenol resin and silicon dioxide, and has a thermal conductivity of 24 to 100 mW/mK.
Kobayashi (paragraph 133, Fig. 7 and associated text) discloses an insulating layer (item 45A) is made from a composite material of phenol resin and silicon dioxide (paragraph 133), and has a thermal conductivity of 24 to 100 mW/mK.  Examiner notes that since Kobayashi discloses the same materials, they share the same intrinsic characteristics.
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of ZHOU as modified by Liu with the teachings of Kobayashi for the purpose of insulation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claims 2 and 20, ZHOU (Fig. 14 and associated text) as modified by Liu (Fig. 0002 and associated text) discloses wherein the first thermal-insulation insulating layer (uppermost one or more layers of item 30, paragraph 66, composite thin film, ZHOU) and the second thermal-insulation insulating layer (item 4, Liu) are in direct contact with the active layer (item 40, ZHOU).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of ZHOU with the teaching of Liu for the purpose of dual thermal insulation (Abstract).
In regards to claim 3, ZHOU (Fig. 14 and associated text) discloses further comprising a channel (item 41) in the active layer (item 40), and a buffer layer (bottom most one or more layers of item 30 which covers at least a top portion of item 20, paragraph 66, composite thin film,) arranged between the active layer (item 40) and the light-shielding metal layer (item 20), as well as a gate insulating layer (item 50), a gate electrode (item 60), an interlayer dielectric layer (item 70), a source electrode (items 81 or 71 plus 81) and a drain electrode (items 82 or 72 plus 82) which are sequentially arranged in a direction from the active layer (item 40) to the source electrode (items 81 or 71 plus 81) and the drain electrode (items 81 or 71 plus 81).
In regards to claim 4, ZHOU (Fig. 14 and associated text) as modified by Liu (Fig. 0002 and associated text) does not specifically disclose wherein the second thermal-insulation insulating layer each has a thermal conductivity of less than 100 mW/mK.
Kobayashi (paragraph 133, Fig. 7 and associated text) discloses an insulating layer (item 45A) is made from a composite material of phenol resin and silicon dioxide (paragraph 133).  Examiner notes that since Kobayashi discloses the same materials, they share the same intrinsic characteristics, a thermal conductivity of less than 100 mW/mK.
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of ZHOU as modified by Liu with the teachings of Kobayashi for the purpose of insulation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	It would have been also been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second thermal-insulation insulating layer having a thermal conductivity of less than 100 mW/mK for the purpose of thermal insulation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
In regards to claim 5, ZHOU (paragraph 66, Fig. 14 and associated text) as modified by Liu (paragraph 0028, Fig. 0002 and associated text) disclose wherein the second thermal-insulation insulating layer is made from a composite material of silicon oxide and silicon nitride, 
Kobayashi (paragraph 133, Fig. 7 and associated text) discloses an insulating layer (item 45A) is made from a composite material of phenol resin and silicon dioxide (paragraph 133).  
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of ZHOU as modified by Liu with the teachings of Kobayashi for the purpose of insulation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 19, ZHOU (Fig. 14 and associated text) as modified by Liu (Fig. 0002 and associated text) disclose a display device, comprising the display substrate of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822